I dissent. I wish the law might be as held in the opinion but it is not so. To hold it so is judicially legislating.
Section 42-1-61 deals with temporary total disability. It provides for a weekly maximum and a maximum for a total amount payable depending on the number of dependent minor children. The greatest amount which can be paid for temporary total disability is $6,250.
Sec. 42-1-63 provides for permanent total disability until the disability ends by death.
Sec. 42-1-62 first specifies the weekly compensation for temporary partial disability. It then provides that in no case shall this disability be paid after the death of the injured person. Then follows in Sec. 42-1-62 a schedule of *Page 427 
payment for certain named permanent partial disabilities. The greatest of the total payments is $20 for 200 weeks or $4,000. It would seem, therefore, that the maximum of $6,250 contained in the clause in the last paragraph of the section reading "and in no event shall more than a total of $6,250 be required to be paid" would be useless as far as the schedule is concerned because $4,000 is already the maximum fixed. What then is its office? Does it limit the amount which may be paid for temporary partial? That is limited by the first paragraph of the section to a maxium of $20 a week for six years or $6,250. Hence the clause above quoted would seem to be a maximum for the total period of total disability and partial disability which follows it — whether temporary partial or permanent partial. And this is borne out by that part of Sec. 42-1-62 reading, "In case the partial disability begins after a period of total disability, the period of total disability shall be deducted from the total period of compensation." (Italics added.) "Total period of compensation" cannot mean the addition of the period of total disability plus partial disability because that would mean adding the period of total disability just to take it off. "The total period of compensation" must mean the six year period. Therefore, that part of the period of six years not taken up by "total disability" is alone left for the payment of any partial disability occurring after total disability and I do not think "partial disability" as therein used applies only to temporary partial although it might be given that complexion from the first paragraph of Sec. 42-1-63. But even if this liberality of construction were indulged we cannot hurdle the express limitation contained in the last line of the section even if we apply that limitation only to Sec. 42-1-62. This is because that very section deals with the combination or succession of temporary total and "partial" disability. Hence, under this very section, the six year period is applicable to the combination unless we arbitrarily construe "partial disability" in that part to read "temporary partial disability." The compensation payments named in the schedule and for other *Page 428 
bodily loss or disfigurement for permanent partial disability "shall be in addition to the compensation hereinbefore provided for temporary total disability," but the ceiling is fixed forthis section for the sum of both disabilities as $6,250, being the most that can be paid for a period of six years. We should note that the total of compensation generally is based on a six year period. That is the full period under Sec. 42-1-62. And even in case death from the injury follows a period of temporary or permanent total or temporary partial disability within three years of the injury or is caused by the injury within three years whether or not preceded by a period of temporary or permanent total or partial disability the period is six years from thedate of the injury. See Sec. 42-1-64, paragraphs 2, 3 and 4. Only in the case of total permanent disability (42-1-63) is the period extended beyond six years.
I appreciate the argument that the compensation with a weekly limit of $16 or at the most $20 a week is out of line with present wages and with the size of verdicts and settlements now being had in injury cases. And as one who had a considerable part in the education for and the drafting of this piece of legislation I do not need to be converted to construing the law liberally. But I cannot construe contrary to what I conceive to be the plain intent of the Legislature. That makes us a Legislature for the purpose of amending the statute. I do not think this is a case where there can be a reasonable difference of opinion as to where the line lies between interpretation and legislation as in the case of Johanson v. Cudahy PackingCompany, 107 Utah 114, 152 P.2d 98.
McDONOUGH, J., dissents for the reason stated in the opinion of Mr. Chief Justice WOLFE. *Page 429